     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 1 of 31 Page ID
                                     #:36568


 1     JOSEPH H. HUNT                                 KATELYN MASETTA-ALVAREZ
       Assistant Attorney General                     DAVID BYERLEY
 2
       Civil Division                                 Trial Attorneys
 3     AUGUST E. FLENTJE                              Office of Immigration Litigation
 4
       Special Counsel                                P.O. Box 868, Ben Franklin Station
       WILLIAM C. PEACHEY                             Washington, D.C. 20044
 5     Director, District Court Section
 6     Office of Immigration Litigation
       WILLIAM C. SILVIS
 7     Assistant Director, District Court Section
 8     Office of Immigration Litigation
       SARAH B. FABIAN
 9     NICOLE N. MURLEY
10     Senior Litigation Counsel
             Tel: (202) 532-4824
11
             Fax: (202) 305-7000
12           Email: Sarah.B.Fabian@usdoj.gov
13
       Attorneys for Defendants
14
                        UNITED STATES DISTRICT COURT
15                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
17     JENNY LISETTE FLORES; et al.,                Case No. CV 85-4544-DMG
18
               Plaintiffs,
19
                                                    DEFENDANTS’ SECOND
20                  v.                              SUPPLEMENTAL RESPONSE TO
21
                                                    PLAINTIFFS’ REQUEST FOR A
        WILLIAM P. BARR, Attorney                   TEMPORARY RESTRAINING
22      General of the United States; et al.,       ORDER AND PRELIMINARY
23                                                  INJUNCTION
               Defendants.
24
25
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 2 of 31 Page ID
                                     #:36569


 1                                             TABLE OF CONTENTS
 2      I.       INTRODUCTION ........................................................................................ 1
 3
       II.       SUPPLEMENTAL FACTUAL BACKGROUND ....................................... 3
 4
                 April 10, 2020 Order .....................................................................................3
 5
                 Supplemental Information Regarding ICE .................................................... 4
 6
 7               Supplemental Information Regarding ORR .................................................. 4
 8    III.       SUPPLEMENTAL ARGUMENT ................................................................ 4
 9           A. The Court Should Not Order Any Relief Unless It Finds
                That    Plaintiffs    Have      Met      Their    Burden             to         Show
10              That Defendants are in Violation of the Agreement. .................................... 4
11
             B. Plaintiffs Have Not Met Their Burden to Show That Conditions
12              at ICE FRCs Violate the Agreement. ............................................................ 8
13
             C. ICE Makes and Records Prompt and Continuous Efforts to
14               Release Class Members in Accordance With the Agreement
                and This Court’s Orders. .............................................................................14
15
16           D. ORR’s Release Practices Do Not Result in Unnecessary Delay ................. 20
17
      IV.        CONCLUSION ...........................................................................................25
18
19
20
21
22
23
24
25
26
27
28
                                                                      i
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 3 of 31 Page ID
                                     #:36570


 1                                         TABLE OF AUTHORITIES
 2                                                         CASES
 3     CBS Broad., Inc. v. EchoStar Comm. Corp.,
 4      265 F.3d 1193 (11th Cir. 2001) ...........................................................................9

 5     Flores v. Sessions
        394 F. Supp. 3d 1041 (C.D. Cal. 2017) ................................................ 17, 19, 20
 6
 7
       Founding Members of the Newport Beach Country Club v. Newport Beach
        Country Club, Inc.,
 8      109 Cal. App. 4th 944 (Cal. Ct. App. 2003) ........................................................6
 9     Headlands Reserve, LLC v. Ctr. For Nat. Lands Mgmt.,
        523 F. Supp. 2d 1113 (C.D. Cal. 2007) ...............................................................6
10
11     Kelly v. Wengler,
        822 F.3d 1085 (9th Cir. 2016) .............................................................................8
12
       LSSi Data Corp. v. Comcast Phone, LLC,
13      696 F.3d 1114 (11th Cir. 2012) ...........................................................................7
14
       Melendres v. Arpaio,
15      784 F.3d 1254 (9th Cir. 2015) .............................................................................8
16     Milliken v. Bradley,
        433 U.S. 267 (1977) .............................................................................................8
17
18     Ms. L., et al. v. ICE, et al.,
        10 F. Supp. 1133 (S.D. Cal., June 26, 2018) ............................................. 18, 19
19
       Safety Today, Inc. v. Roy,
20      No. 2:12-CV-510, 2012 WL 12872708
21
        (S.D. Ohio Oct. 12, 2012) ..................................................................................11

22     Tenet Healthsystem Desert, Inc. v. Fortis Ins. Co., Inc.,
        520 F. Supp. 2d 1184 (C.D. Cal. 2007) ...............................................................5
23
                                                        STATUTES
24
25     8 U.S.C. §1182(d)(5) ............................................................................................20
26     8 U.S.C. § 1226(a) ................................................................................................15
27
28
                                                                    ii
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 4 of 31 Page ID
                                     #:36571


 1                                                  REGULATIONS
 2     8 C.F.R. § 212.5(b) ...............................................................................................18
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                    ii
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 5 of 31 Page ID
                                     #:36572


 1             I.   INTRODUCTION
 2
              The Court has, for a second time, ordered Defendants to show cause why it
 3
       should not issue a preliminary injunction: (1) requiring Defendants to make and
 4
       record continuous efforts to release class members; (2) enjoining the U.S.
 5
       Department of Health and Human Services (“HHS”), Office of Refugee
 6
       Resettlement (“ORR”) from keeping minors who have suitable custodians in
 7
       congregate custody due to an “unexplained failure to promptly release these
 8
       minors to suitable sponsors under the [Trafficking Victims Protection and
 9
       Reauthorization Act (“TVPRA”)];” and (3) enjoining the U.S. Immigration and
10
       Customs Enforcement (“ICE”) from keeping minors who have suitable custodians
11
       in congregate custody due to an “unexplained failure to release these minors
12
       within 20 days, especially given the emergent circumstances and the Court’s prior
13
       orders requiring the same.” See March 28, 2020 Order to Show Cause, ECF No.
14
       740, at 13-14 (“OSC”); April 10, 2020 Order Permitting Supplemental Briefing,
15
       ECF No. 768, at 5 (“Second OSC”). For the reasons below, as well as the reasons
16
       explained in Defendants’ March 27, 2020 TRO opposition brief, ECF No. 736,
17
       Defendants’ supplemental opposition brief, ECF No. 746, and Defendants’
18
       Objection and Response to Plaintiffs’ Reply Brief, ECF No. 762, and based on the
19
20
       evidence attached hereto and submitted in conjunction with Defendants’ prior

21
       briefs, such an injunction is not warranted. 1

22            Through new evidence and arguments submitted in conjunction with their

23     reply brief, Plaintiffs seek a second opportunity to make their case after having

24     failed to meet their evidentiary burden to show that Defendants are in breach of
25
26
       1
         Defendants incorporate into this response all of the argument and evidence submitted in
27     conjunction with their prior briefing, and provide this response as a supplement to that prior
       briefing.
28
                                                        1
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 6 of 31 Page ID
                                     #:36573


 1
       the Flores Settlement Agreement (“Agreement”) in their original motion. To the
 2
       extent Plaintiffs continue to seek—and the Court contemplates—an injunction
 3
       that is akin to an order to enforce certain terms of the Agreement, the Court should
 4
       consider Plaintiffs’ claims under the standards applicable to a motion to enforce,
 5
       and should decide whether Plaintiffs have shown by a preponderance of the
 6
       evidence that Defendants are violating any terms of the Agreement. The Court
 7
       also should require Plaintiffs to meet their burden of presenting evidence of
 8
       breach, and should not shift the burden of production to Defendants, or presume a
 9
       breach because data disclosures required by the Agreement are narrower than
10
       Plaintiffs would prefer.
11
             In any event, Plaintiffs fail to show that ICE is in violation of the
12
       Agreement. For their claims regarding the conditions at ICE family residential
13
       centers (“FRCs”), Plaintiffs seek to rely on outdated and/or inadmissible evidence
14
       in an attempt to meet their burden, and Defendants’ evidence shows that ICE
15
       continues to follow all applicable U.S. Center for Disease Control (“CDC”) and
16
       state guidelines for responding to the COVID-19 pandemic at its FRCs and to
17
       adapt to the evolving crisis; thus, Plaintiffs cannot meet their burden in this regard.
18
       Plaintiffs also have not shown that ICE is in violation of the Agreement’s
19
20
       requirement that ICE make and record continuous efforts at release. The evidence

21
       submitted by ICE makes clear that it considers each class member in an ICE FRC

22     for release on an individualized basis in accordance with the Agreement and this

23     Court’s prior orders, and in the same manner as was explained to this Court and

24     to the Monitor over two and a half years ago.
25           Additionally, Plaintiffs’ newly-raised arguments against ORR fail to
26     establish that ORR is in violation of the Agreement. Plaintiffs’ Reply seeks to take
27     advantage of the COVID-19 pandemic to ask this Court to eliminate or curtail
28
                                                    2
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 7 of 31 Page ID
                                     #:36574


 1
       ORR policies that they dislike, but that are critical for child safety. Plaintiffs’
 2
       proposed elimination of these important processes should be rejected because it
 3
       would create new and additional risks of harm to children over and above any
 4
       risks that might result from this pandemic. ORR’s child welfare experts have
 5
       carefully considered and implemented these policies to protect child welfare, and
 6
       to comply with Congress’s mandate that ORR ensure the safe release of
 7
       unaccompanied children to potential sponsors. At the same time, ORR continues
 8
       to work closely with the CDC and other departments within HHS to respond to
 9
       the COVID-19 pandemic. ORR’s policies are designed to implement the most
10
       recent available information while also remaining flexible to allow for broad
11
       application as needed. Plaintiffs have made no showing that ORR is violating the
12
       Agreement in any way, and the Court therefore should reject their continued
13
       attempts to micromanage ORR’s operations.
14
             II.   SUPPLEMENTAL FACTUAL BACKGROUND
15
                                     April 10, 2020 Order
16
             On April 10, 2020, the Court issued its Order Extending Temporary
17
18
       Restraining Order and Permitting Supplemental Briefing. Second OSC, ECF No.

19
       768. In the Second OSC, the Court addressed the evidence submitted by

20     Defendants in response to its March 28, 2020 OSC, ECF No. 740, as well as videos

21     and reports submitted by the ICE and ORR juvenile coordinators. Second OSC at

22     1-3. Based on this data and evidence provided by Defendants, the Court found that

23     “Plaintiffs identify several issues that may result in unnecessary delay of minors’
24     release in violation of the Agreement.]” Id. at 2. Recognizing that those issues
25     were newly raised in Plaintiffs’ reply brief, the Court then gave Defendants the
26     opportunity to file a second supplemental opposition brief, and identified a
27     number of questions that Defendants should answer in that briefing. Id. at 3-4. The
28
                                                  3
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 8 of 31 Page ID
                                     #:36575


 1     Court extended the existing temporary restraining order while the supplemental
 2
       briefing is completed. Id. at 4-5.
 3                       Supplemental Information Regarding ICE
 4           ICE submits the attached declarations of Michael Sheridan and Christopher
 5     George, which supplement the information submitted with Defendants’ March 27,
 6     2020 TRO opposition filing (ECF No. 736), Defendants’ April 6, 2020
 7     Supplemental Response (ECF No. 746), and Defendants’ Objections and
 8     Response to Plaintiffs’ Reply Brief (ECF No. 762). See Def.s’ Exs. 9 and 10.
 9     Specifically, these declarations address the allegations contained in Plaintiffs’
10     latest declarations regarding conditions at ICE FRCs related to the COVID-19
11     pandemic, and discuss any new developments at these facilities as part of ICE’s
12     rapidly-evolving and ongoing efforts to respond to this public health crisis.
13                      Supplemental Information Regarding ORR.
14           ORR submits the attached declaration of Jallyn Sualog and exhibits, which
15     supplement the information submitted with Defendants’ March 27, 2020 TRO
16     opposition filing (ECF No. 736), Defendants’ April 6, 2020 Supplemental
17     Response (ECF No. 746), and Defendants’ Objections and Response to Plaintiffs’
18     Reply Brief (ECF No. 762).        See Def.s’ Ex. 11. Specifically, the Sualog
19     Declaration responds to new issues raised in Plaintiffs’ reply brief, and
20     specifically addresses the questions asked by the Court in the Second OSC
21
       regarding the effect of COVID-19 on certain of ORR’s release processes.
22
            III.    SUPLEMENTAL ARGUMENT
23
               A.     The Court Should Not Order Any Relief Unless It Finds That
24
                      Plaintiffs Have Met Their Burden to Show That Defendants
25                    are in Violation of the Agreement.
26           Plaintiffs have now had multiple opportunities to meet their burden to
27     establish that Defendants are in breach of the Agreement, yet they still have not
28
                                                  4
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 9 of 31 Page ID
                                     #:36576


 1
       done so. Plaintiffs’ original motion, ECF No. 733, sought a temporary restraining
 2
       order, and an order to show cause why a preliminary injunction should not issue.
 3
       The Court’s March 27, 2020 and April 10, 2020 orders then granted certain
 4
       temporary relief, and ordered Defendants to show cause why a preliminary
 5
       injunction should not issue. ECF Nos. 740 at 13-15, 768 at 5-6. The preliminary
 6
       injunction proposed by the Court, which is described in greater detail above,
 7
       would require Defendants to comply with Paragraph 18 of the Agreement, and
 8
       would enjoin Defendants from not releasing minors under Paragraph 14 of the
 9
       Agreement, as interpreted by the Court. Id. Thus, in essence, the proposed
10
       injunction would be an order enforcing the Agreement.
11
             Defendants submit that the pending motion therefore should be considered
12
       under the same standards as a motion to enforce. Under that standard, as
13
       Defendants have previously argued, the Court should not order any relief here
14
       unless Plaintiffs meet their burden to show that Defendants are in violation of the
15
       existing terms of the Agreement. See Tenet Healthsystem Desert, Inc. v. Fortis
16
       Ins. Co., Inc., 520 F. Supp. 2d 1184, 1194 (C.D. Cal. 2007) (“Plaintiff has the
17
       burden at trial of proving all elements of its breach of contract claim.”). Plaintiffs
18
       should be required to meet this burden by a preponderance of the evidence. See
19
20
       Order, June 27, 2017 ECF No. 363 (“2017 Order”) at 3 (“Plaintiffs’ motion asserts

21     breach of contract and seeks enforcement of the Agreement. The Court therefore

22     will apply the preponderance of the evidence standard to Plaintiffs’ motion to

23     enforce.”) If Plaintiffs do not carry that burden, then this Court should not order

24     any relief.
25           The Court should not consider the pending motion under a more lenient
26     standard. Plaintiffs’ stated basis for requesting relief on a preliminary and
27     expedited basis, as opposed to filing a motion to enforce, is founded on their
28
                                                    5
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 10 of 31 Page ID
                                     #:36577


 1
        contentions that the COVID-19 pandemic should somehow inform the Court’s
 2
        reading of the Agreement and the obligations the Agreement places on the
 3
        government. As Defendants have explained elsewhere, the Agreement should not
 4
        be interpreted differently based on any new or different factual circumstances that
 5
        exist as a result of the COVID-19 pandemic, because the “basic goal of contract
 6
        interpretation” is to give effect to the parties’ mutual intent “at the time of
 7
        contracting.” Founding Members of the Newport Beach Country Club v. Newport
 8
        Beach Country Club, Inc., 109 Cal. App. 4th 944, 955 (Cal. Ct. App. 2003) (citing
 9
        Cal. Civ. Code § 1636); see also Headlands Reserve, LLC v. Ctr. For Nat. Lands
10
        Mgmt., 523 F. Supp. 2d 1113, 1123 (C.D. Cal. 2007) (citation and internal
11
        quotations omitted) (When discerning the parties’ mutual intent, courts may “not
12
        substitute one party’s view of what the contract should have said for the terms that
13
        are actually contained within the document.”). Plaintiffs have not met their burden
14
        of showing that interim relief relating to COVID-19 is appropriate. In any event,
15
        should the Court determine that some sort of interim relief is needed, that relief
16
        must be limited to these limited and specific circumstances, and apply only while
17
        the current state of emergency remains in effect.
18
              Under any standard, Plaintiffs should be held to their burden of proof. The
19
20
        Second OSC states:

21           In the context of Plaintiffs’ motion, however, where they have pointed
             to evidence that certain of Defendants’ policies have caused
22
             “unnecessary delay” in the release of eligible Class Members,
23           Defendants must explain why these policies are not “unnecessary” or
             have not caused delay in order to meet their evidentiary burden of
24
             responding to Plaintiffs’ motion and to facilitate the transfer of relevant
25           information to the Court. An unsatisfactory explanation or an
26
             unexplained delay in a Class Member’s release may be evidence of
             “unnecessary delay” in release.
27
28
                                                    6
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 11 of 31 Page ID
                                     #:36578


 1
        Second OSC at 4. But whatever standard is applied, the burden is on Plaintiffs to
 2
        establish that any of Defendants’ policies result in “unnecessary delay,” and the
 3
        Court should not place any evidentiary burden on Defendants, nor should it
 4
        conclude that any of Defendants’ policies regarding the release of class members
 5
        are per se unnecessary simply because they may be “unexplained.” See LSSi Data
 6
        Corp. v. Comcast Phone, LLC, 696 F.3d 1114, 1123 (11th Cir. 2012) (quoting
 7
        CBS Broad., Inc. v. EchoStar Comm. Corp., 265 F.3d 1193, 1202 (11th Cir. 2001))
 8
        (stating that in order to meet their burden to obtain injunctive relief, Plaintiffs must
 9
        “make some prima facie showing” to ensure that the opposing party “is not
10
        saddled with the burden of production, initially”). 2 Under any test, the evidentiary
11
        burden to establish breach of the Agreement should be placed squarely on
12
        Plaintiffs.
13
               Because Plaintiffs have not shown that Defendants are in breach of the
14
        Agreement under any standard, the Court should not conclude that they are
15
        entitled to any relief.3
16
17
18      2
          In the OSC, the Court evaluated Plaintiffs’ claims under the “serious questions” test. “Serious
        questions” are “questions which cannot be resolved one way or the other at the hearing on the
19      injunction . . . .” Republic of the Philippines v. Marcos, 862 F.2d 1355, 1362 (9th Cir.1988),
20      cert. denied, 490 U.S. 1035 (1989). As discussed above, this test is not appropriate where
        Plaintiffs are, in fact, seeking to enforce existing terms of the Agreement. In any event, where
21      Plaintiffs rely on speculation, rather than evidence, to assert that Defendants are in breach of
        the Agreement, and where Defendants have now submitted substantial evidence showing that
22      they are in compliance with the Agreement’s terms, then the Court should not find that Plaintiffs
23      have raised even “serious questions” as to breach, let alone met their burden to establish breach
        by a preponderance of the evidence.
        3
24         Defendants also reiterate that where Plaintiffs cannot meet their burden to show that
        Defendants are in breach of the Agreement, the Court likewise should not conclude that
25      additional monitoring is warranted, or that Defendants should provide information to Plaintiffs
        that is not otherwise required by the plain terms of the Agreement. The Ninth Circuit has “long
26
        held” that district courts must tailor injunctive relief to “remedy the specific harm alleged.”
27
28
                                                          7
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 12 of 31 Page ID
                                     #:36579


 1                B.     Plaintiffs Have Not Met Their Burden to Show That
                         Conditions at ICE FRCs Violate the Agreement.
 2
               Based on the evidence now before the Court, including all evidence
 3
 4
        submitted by ICE thus far as well as the additional declarations of Michael

 5
        Sheridan and Christopher George submitted herewith, the Court should conclude

 6      that Plaintiffs have not met their burden to establish that the conditions at ICE

 7      FRCs are not in compliance with the Agreement. On April 9, 2020, Plaintiffs filed

 8      supplemental evidence in conjunction with their Reply. This supplemental

 9      evidence included ten declarations which identified the declarants only by their
10      initials. Consistent with applicable rules prohibiting late-filed evidence and new
11      arguments submitted in reply briefing, Defendants asked the Court to strike
12      Plaintiffs’ new evidence because it could have, and should have, been submitted
13      in conjunction with their motion. In the alternative, Defendants requested the
14      opportunity to respond to these new late-filed evidentiary submissions. In the
15      April 10, 2020 Order, the Court directed Defendants to address Plaintiffs’
16      supplemental declarations in their Second Supplemental Response. ECF No. 768.
17             Plaintiffs’ continue to rely on declarations—now purportedly updated—
18      from Bridget Cambria, regarding the Berks FRC (“BFRC”), ECF No. 759-14,
19
20
21
        Melendres v. Arpaio, 784 F.3d 1254, 1265 (9th Cir. 2015) (citations omitted). Thus, if an
22      injunction is “aimed at eliminating a condition that…does not flow from such a violation,” the
23      injunction “exceeds the scope of the district court’s power.” Id. (quoting Milliken v. Bradley,
        433 U.S. 267, 282 (1977). An order providing Plaintiffs relief in the form of additional
24      monitoring not only would require that the Court first find Defendants in breach of the
        Agreement, but also that the breach be established by the heightened standard of clear-and-
25      convincing evidence. See Kelly v. Wengler, 822 F.3d 1085, 1097 (9th Cir. 2016) (discussing
        how court-ordered remedies designed to ensure compliance with a settlement agreement, and
26
        to cure breach, are properly considered under civil contempt standards).
27
28
                                                         8
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 13 of 31 Page ID
                                     #:36580


 1
        Shalyn Fluharty, regarding the South Texas FRC (STFRC”) (ECF No. 761-1) 4 and
 2
        Andrea Meza, regarding Karnes FRC (“KFRC”) (ECF No. 761-7), dated April 7,
 3
        8, and 9, respectively. 5 As Defendants’ evidence reflects, continuous changes as
 4
        a result of the government’s rapidly-evolving response to the COVID-19
 5
        pandemic have again rendered many of the observations of Plaintiffs’ witnesses
 6
        obsolete, and therefore they should not be used to support the issuance of a
 7
        preliminary injunction. See, e.g., Safety Today, Inc. v. Roy, No. 2:12-CV-510,
 8
        2012 WL 12872708, at *3 (S.D. Ohio Oct. 12, 2012) (holding that stale evidence
 9
        is not enough to support a preliminary injunction).
10
               For example, on April 10, 2020, ICE ERO released new guidance for ICE
11
        facilities that builds upon previously issued guidance and sets forth specific
12
        mandatory requirements expected to be adopted by all detention facilities housing
13
        ICE detainees. 6 The guidance also provides best practices for such facilities, to
14
        ensure that detainees are appropriately housed and that available mitigation
15
        measures are implemented during this unprecedented public health crisis. Also,
16
        Effective April 7, 2020, all Berks County staff at the BFRC are required at all
17
        times to wear a mask that covers their nose and mouth while at the BFRC. See
18
        ECF No. 755-2. This requirement is pursuant to an April 7, 2020 policy issued by
19
20
        Berks County and applies county-wide to all employees engaged in county

21
22      4
          Notably, Ms. Fluharty has not been on site at STFRC for more than one year. Sheridan Decl.
23      ¶ 2.
        5
          Defendants once again object to these declarations because they are based in significant part
24      on hearsay, and include several assertions that lack any foundation, making it difficult in many
        instances for Defendants to investigate or respond to assertions made by the declarants. To the
25
        extent that these declarations do not comply with the Rules of Evidence, the Court should
26      decline to consider them.
        6
             See COVID-19 Pandemic Response Requirements (PRR), available at:
27      https://www.ice.gov/sites/default/files/documents/Document/2020/eroCOVID19responseReqs
        CleanFacilities.pdf
28
                                                          9
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 14 of 31 Page ID
                                     #:36581


 1
        business, whether in a county owned or leased facility or out in the community.
 2
        See ECF No. 755-2. In accordance with the policy, residents at the BFRC have
 3
        been provided masks and gloves to wear within the facility. Id.
 4
              In addition, these declarations do not meet Plaintiffs’ burden because they
 5
        are refuted by ICE’s evidence submitted by individuals who have first-hand
 6
        knowledge of ICE’s operations and the conditions in its FRCs. First, the
 7
        Declaration of Michael Sheridan responds to the allegations made in the Fluharty
 8
        and Meza declarations. That declaration makes clear that the allegations in those
 9
        declarations do not meet Plaintiffs’ burden on their claims. Specifically, Mr
10
        Sheridan’s declaration establishes the following:
11
              Currently, at STFRC, case managers go dorm-to-dorm discussing COVID-
12
        19 with residents, and a CDC handwashing guidelines video, in English and
13
        Spanish, is played on a continuous loop on a dedicated channel, along with the
14
        increased postings of CDC handwashing posters in English and Spanish to ensure
15
        residents are informed about COVID-19. See Sheridan Decl. ¶ 3. Every resident
16
        dorm room has a sink and liquid hand soap dispenser and liquid hand soap is also
17
        available in the pantry area. Id. In addition, hand sanitizer pumps are placed
18
        throughout the facility. Id. Families arriving at the facility with unverified travel
19
20
        histories undergo the 14-day quarantine, but families that have been in DHS

21
        custody for 14 days, and medically cleared prior to intake, are not quarantined at

22      STFRC unless they present COVID-19 symptoms during the intake process. To

23      comply with social distancing guidelines during mealtimes, families are brought

24      into the dining facility and seated at a table of 8. Id. ¶ 6. Each table is called up to
25      receive their meals one at a time and must abide by the social distancing markers
26      on the floor, which outline 6 feet between residents while in line, with no more
27      than 8 residents in the line at one time. The facility groups meal times by
28
                                                     10
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 15 of 31 Page ID
                                     #:36582


 1
        neighborhood in order to maintain small groups in the dining facility and to ensure
 2
        social distancing. Id. The facility engages in continued frequent cleaning and
 3
        disinfecting of commonly touched surfaces, such as tables, doorknobs, handles,
 4
        phones, and playground equipment, at scheduled intervals throughout the day. Id.
 5
        ¶¶ 7-8.
 6
              At STFRC, there is a process for all residents to initiate requests for health
 7
        services on a daily basis. Sheridan Decl. ¶ 5(d). Clinical services are available to
 8
        residents seven days a week and are performed by physicians or other qualified
 9
        health care professional. Id. ¶ 5(e). The facility has a sick call procedure allowing
10
        residents unrestricted opportunities to freely request health care services
11
        (including mental health and dental services) provided by physicians or other
12
        qualified health care professionals. Id. ¶ 5(f). In addition, there are twenty-four
13
        hour emergency medical, dental, and mental health services. Id. ¶ 5(g).
14
              At KCFRC, residents are informed about COVID-19 via public
15
        announcements, which are designed to keep residents informed of facility updates,
16
        changes of routine practices, and the latest information on the coronavirus. Id. ¶
17
        13(e). There is also signage posted throughout the facility describing health
18
        standards and facility sanitization practices. Id. ¶ 13(g). Hand sanitizer pumps are
19
20
        places in locations throughout the facility. Id. ¶ 12. Family units entering the

21
        facility are placed in individual rooms until the 14-day observation period is

22      satisfied. Id. ¶ 13 (i). Residents are currently provided meals in their suites, and

23      not in the dining rooms, to meet social distancing requirements. Id. ¶ 13 (v). The

24      facility engages in continued frequent cleaning and disinfecting of commonly
25      touched surfaces, such as tables, doorknobs, light switches, counter tops, door
26      handles, desks, phones, vents, keyboards, toilet, faucets, sinks, and showers. Id¶
27
28
                                                    11
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 16 of 31 Page ID
                                     #:36583


 1
        13(b). The facility has established “clean teams” that utilize the CDC and EPA
 2
        recommended cleaning products which kills germs on these surfaces. Id.
 3
              At KCFRC, there is a process for all residents to initiate requests for health
 4
        services on a daily basis, and health care request forms are readily available to all
 5
        residents. Id. ¶ 13(d); see als Id. ¶ 14. The facility has a sick call procedure
 6
        allowing residents unrestricted opportunities to freely request health care services
 7
        provided by a physician or other qualified licensed medical health care
 8
        professionals in a clinical setting. Id. Clinical services are available to residents in
 9
        a clinical setting at least 5 days a week and are performed by a physician or other
10
        qualified health care professional. Id. In addition, there are twenty-four (24) hour
11
        emergency medical, dental, and mental health services. Id.
12
              The declaration of Christopher George likewise responds to the declaration
13
        submitted by Plaintiffs’ counsel Bridget Cambria, and refutes many of the
14
        allegations contained therein. Specifically, this declaration establishes the
15
        following:
16
              At BFRC, residents have been provided information regarding COVID-19
17
        and preventative measures to mitigate the spread of the virus. See George Decl.
18
        ¶ 12. Specifically, personal meetings were held with the residents on March 22,
19
20
        2020 and March 23, 2020, respectively, and were conducted in the Spanish and

21
        Creole languages. Id. Residents at the BFRC are informed by BFRC staff of the

22      availability of personal protective equipment (PPE), specifically gloves and

23      masks. Id. at ¶ 14. In addition, on April 8, 2020, each resident was issued a cloth

24      mask for their use and subsequent reuse after washing. Id. BRFC has increased
25      the number of hand sanitizer stations from 7 to 11, and increased the number of
26      hand sanitizer stations around the facility. Id. at ¶ 17. Similarly, residents have
27      access to soap and may wash their hands in their private bathrooms, the communal
28
                                                     12
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 17 of 31 Page ID
                                     #:36584


 1
        bathrooms, and at the sinks in the kitchenettes on the residential floors. Id. BFRC
 2
        altered dining hall protocols to promote social distancing with families being
 3
        called to the cafeteria one at a time and at staggered intervals. Id. at ¶ 9. As
 4
        explained in previous declarations, FRC staff have augmented normal cleaning
 5
        procedures to further mitigate against the potential spread of COVID-19. Id. at ¶
 6
        20. In addition, Residents have access to licensed medical staff that are on site 24
 7
        hours a day, seven days a week. Id. at ¶ 26.
 8
              The Court also should decline to consider the ten declarations submitted in
 9
        conjunction with Plaintiffs’ reply, where the declarants’ identities were not
10
        provided to the Court or to Defendants. See Declaration of S.C.M., dated Feb. 26,
11
        2020, ECF No. 761-1; Declaration of O.H.G., dated Feb. 13, 2020, ECF No. 761-
12
        1; Declaration of C.R.R., dated Feb 26, 2020, ECF No. 761-1; Declaration of
13
        C.S.M., dated Feb, 18, 2020, ECF No. 761-1; Declaration of E.M.R. (unsigned
14
        and undated), ECF No. 761-1; Declaration of S.C.C., dated Jan. 21, 2020, ECF
15
        No. 761-1; Declaration of D.A.M., dated April 8, 2020, ECF No. 761-2;
16
        Declaration of M.A.R., dated April 3, 2020, ECF No. 761-3; Declaration of
17
        M.J.P., dated April 8, 2020, ECF No. 761-4; Declaration of G.M.M., dated April
18
        3, 2020, ECF No. 761-5. Plaintiffs did not move to seal these declarations in whole
19
20
        or in part, nor did they provide the identities of the declarants to Defendants at the

21
        time of filing, making it impossible for Defendants to evaluate basic information

22      regarding the accuracy of the declarations. Notably, several of these declarations

23      are also dated before the filing of Plaintiffs’ original motion, yet Plaintiffs provide

24      no explanation why they waited to file them until April 9, 2020.
25            On April 14, Defendants reached out to Plaintiffs’ counsel asking them to
26      provide Defendants with the names and A-numbers of the ten declarants who
27      provided declarations using initials. Plaintiffs did not respond to this request.
28
                                                     13
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 18 of 31 Page ID
                                     #:36585


 1
        Defendants followed up the next day explaining that Defendants need the
 2
        identifying information for the individual class member declarants to be able to
 3
        respond to the claims raised therein. Plaintiffs’ responded that they were the
 4
        process of collecting the identifying information, but that before they would
 5
        provide the information they would require that Defendants make certain
 6
        assurances with regard to those individuals. Defendants pointed out that Plaintiffs
 7
        did not move to file the declarants names under seal, nor did they request
 8
        permission from the Court to withhold these names, and that they were obligated
 9
        to provide this information to Defendants if they wished to rely on the
10
        declarations. Plaintiffs provided names for eight of the declarants late in the
11
        evening on April 16, 2020,7 but stated that the remaining two declarants would
12
        not consent to providing that information to Defendants. Because Defendants
13
        either have not received identifying information, or received that information too
14
        late to allow them to properly investigate the allegations contained in those
15
        declarations, Defendants renew their request that the Court decline to consider
16
        them, and also decline to consider the testimony of any of Plaintiffs’ witnesses
17
        that is made in reliance on these statements.
18
                 C.     ICE Makes and Records Prompt and Continuous Efforts to
19                      Release Class Members in Accordance With the Agreement
20                      and This Court’s Orders.
21
               Relying on information produced in response to the OSC, the Second OSC
22
        asks ICE to respond to the following inquiries:
23
24            ICE’s uniform perfunctory explanations for non-release seem to imply
              that a blanket prohibition on release exists as to minors who are
25
26
        7
         Plaintiffs provided information for S.C.M., C.R.R., C.S.M., E.M.R., D.A.M., M.A.R., M.J.P.,
27      and G.M.M. When Plaintiffs provided this information, they also noted that several of these
        witnesses have already been removed or released from ICE custody.
28
                                                       14
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 19 of 31 Page ID
                                     #:36586


 1           categorized as “pending IJ hearing/decision,” “pending USCIS
             response,” or are plaintiffs or class members in litigation. Do these
 2
             explanations contravene this Court’s June 27, 2017 Order [see Doc. #
 3           363 at 20–27; 394 F. Supp. 3d 1041, 1063–1068 (C.D. Cal. 2017)]?
 4
             What individualized parole determinations and continuous efforts to
             secure a minor’s release does ICE undertake in these categories,
 5           especially in light of the COVID-19 pandemic?
 6      Second OSC at 3-4. ICE provides the following information in response to the
 7      Court’s questions, and to further explain the manner by which it is complying
 8      with the Agreement, and the Court’s orders.
 9            As an initial matter, it is worth noting that the data reviewed by the Court
10      does not include all families who entered U.S. Department of Homeland Security
11      (“DHS”) custody in the first three months of 2020, but only those who were in
12      custody as of March 28, 2020. See Declaration of Melissa Harper, ECF No. 746-
13
        12, ¶ 8. The vast majority of family units are: (1) never placed into immigration
14
        custody; (2) never transferred to ICE custody for placement at a family residential
15
        center (“FRC”); or, (3) quickly released from ICE custody either as a matter of
16
        discretion under 8 U.S.C. § 1226(a), or through the parole process. See Harper
17
        Decl. ¶¶ 9-12. In the first three months of 2020, over 19,700 members of family
18
        units came into U.S. Customs and Border Protection (“CBP”) custody. See U.S.
19
        Customs and Border Protection, Southwest Border Migration FY2020, available
20
        at: https://www.cbp.gov/newsroom/stats/sw-border-migration (last viewed April
21
        15, 2020). Yet, on April 5, 2020, only 1,004 individuals (and only 498 class
22
        members) were in ICE FRCs. Harper Decl. ¶ 2. Thus, in considering this data, the
23
        Court should remember that a significant number of class members are never
24
        placed into ICE FRCs in the first instance or are otherwise quickly released from
25
        ICE custody.
26
              Moreover, the evidence shows that all family unit members reflected in the
27
        data presented to the Court were considered for release under the discretionary
28
                                                15
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 20 of 31 Page ID
                                     #:36587


 1
        standard in 8 U.S.C. §1226(a), or for parole, consistent with the applicable
 2
        statutes, and this Court’s 2017 Order. See Harper Decl. ¶¶ 9-11; Dougherty
 3
        Report, ECF 374-2, ¶ 8.a (ICE “direct[ed] FRCs to evaluate whether, upon
 4
        initially taking a class member into custody, the class member is eligible for
 5
        parole.”). Consistent with this Court’s 2017 Order, and Paragraph 14 of the
 6
        Agreement, the individualized parole inquiry applicable to minors evaluates the
 7
        potential for flight risk. See Parole Worksheet, ECF No. 384-2 at 7-8. Thus, the
 8
        data presented to the Court concerns class members who underwent an
 9
        individualized parole determination consistent with the Court’s 2017 Order.
10
               Reviewing the data provided to the Court in conjunction with the above
11
        understanding of ICE’s parole process demonstrates that ICE is, in fact, in
12
        compliance with the Agreement. Specifically, with regard to the first two data
13
        points identified by the Court—minors in expedited removal proceedings with a
14
        “pending IJ hearing/decision” or “pending USCIS response”—this Court
15
        previously held that the custody of class members in these particular categories is
16
        permissible as long as their release or transfer from ICE custody occurs “as
17
        expeditiously as possible,” or “as fast as Defendants, in good faith and in the
18
        exercise of due diligence, can possibly go in screening family members for
19
20
        reasonable or credible fear . . . .” See Order, ECF No. 189, at 10 (Aug. 21, 2015).8

21
22      8
          The August 2015 order was issued after Defendants responded to an order to show cause by
23      objecting that the Court’s proposed relief “would functionally terminate the ability of DHS to
        place families into expedited removal or reinstatement proceedings, which cannot be completed
24      in three to five days.” Id. at 9. The government explained that it needed to be able to detain
        families in ICE FRCs for “the time needed for credible fear and reasonable fear processing[,]”
25      which at that time took an average of about 20 days. Id. The Court explained that Defendants’
        “fears that the remedial order will contravene the INA are unfounded.” Id. The Court held that
26
        the release or transfer of a class member from an ICE FRC should occur “as expeditiously as
27
28
                                                        16
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 21 of 31 Page ID
                                     #:36588


 1
        At the time of that order, existing “extenuating circumstances” caused the process
 2
        to take, on average, 20 days. Id.
 3
               As Ms. Harper described in her declaration, current detention times for
 4
        minors in expedited removal proceedings with a “pending IJ hearing/decision”
 5
        or “pending USCIS response” will “typically depend on the speed and results of
 6
        credible and reasonable fear interviews conducted by [USCIS], as well as,
 7
        immigration proceedings conducted by the Executive Office for Immigration
 8
        Review.” Harper Decl. ¶ 10. Since the Court originally examined this issue in
 9
        2015, the speed at which USCIS has been able to process credible/reasonable fear
10
        claims has decreased while, at the same time, denial rates have increased. See
11
               https://www.uscis.gov/tools/reports-studies/immigration-forms-data/semi-
12
        monthly-credible-fear-and-reasonable-fear-receipts-and-decisions. Nonetheless,
13
        Plaintiffs have presented no evidence that would suggest that these proceedings
14
        do not presently occur in good faith and with due diligence just as they did in
15
        2015. Thus, there is no basis upon which this Court should find that custody of
16
17
18      possible,” and noted that, “[a]t a given time and under extenuating circumstances, if 20 days is
19      as fast as Defendants, in good faith and in the exercise of due diligence, can possibly go in
        screening family members for reasonable or credible fear, then the recently-implemented DHS
20      polices may fall within the parameters of Paragraph 12A of the Agreement, especially if the
        brief extension of time will permit the DHS to keep the family unit together.” Id. at 10. The
21      order noted Plaintiffs’ objection that the Agreement “does not permit Defendants to routinely
22      detain children in unlicensed, secure facilities ‘for as long as they deem necessary’ no matter
        what the circumstances,” but concluded that the language of Paragraph 12A requiring “that
23      Defendants ‘place all minors pursuant to Paragraph 19 as expeditiously as possible’ in ‘the
        event of an emergency or influx of minors into the United States’ . . . , on its face, gives
24      Defendants some latitude, provided it is exercised reasonably and in good faith, to deal with
        emergency situations.” Id. at 10 n.7. Thus, while the rule announced in the order has come to
25
        be referred to as a “20-day rule,” that was not in fact the rule announced by the Court’s order;
26      rather, the 2015 order required the release of a class member from an ICE FRC to occur “as
        expeditiously as possible,” and allowed that the time necessary for the completion of credible
27      fear proceedings, when undertaken “reasonably and in good faith,” could fall within that
        definition. Id.
28
                                                         17
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 22 of 31 Page ID
                                     #:36589


 1
        these class members during their expedited removal proceedings violates the
 2
        terms of the Agreement, or the Court’s 2017 Order.
 3
              The 2017 Order further interpreted the Agreement to require Defendants to
 4
        “comply with the unambiguous charge of the Flores Agreement to make
 5
        individualized determinations regarding a minor’s flight risk rather than blanket
 6
        determinations,” for minors in expedited removal proceedings. 2017 Order at 25.
 7
        The Order requires that parole determinations be made in accordance with the
 8
        standards set forth in 8 C.F.R. § 212.5(b). Id. In explaining this requirement,
 9
        however, the Court recognized that “[u]ltimately, based upon an individualized
10
        review of the facts, Defendants may conclude that it is in the best interests of an
11
        accompanied minor to remain with a parent who is in detention.” Id.
12
              As Ms. Dougherty explained in 2017, to fulfill this directive from the Court:
13
14           ICE has issued guidance directing FRCs to evaluate whether, upon
             initially taking a class member into custody, the class member is
15
             eligible for parole under conditions established by 8 U.S.C.
16           §1182(d)(5) and 8 C.F.R. § 212.5(b). Class members will be
             reevaluated for parole when new, pertinent information is received
17
             concerning continued custody. In addition, when an FSA class
18           member is admitted into an FRC, ICE asks the parent of the class
19
             member the opportunity to list potential sponsors.

20      See Defendants’ Supplemental Opposition, ECF No. 746 at 33 (quoting

21      Declaration of Deane Dougherty, Sept. 8, 2017, ECF No. 374-2 at ¶ 8.a.).

22      Individualized parole evaluations are reflected in parole worksheets that are
23      placed in the minors’ files, which Ms. Dougherty monitors for compliance in the
24      manner described in Defendants’ previous filing. See ECF No. 747 at 32-35; see
25      also Parole Worksheet, ECF No. 384-2 at 7-8. Accordingly, the custody of class
26      members identified by these two data points in the records reviewed by the
27      Court—that is, class members in expedited removal proceedings with a “pending
28
                                                   18
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 23 of 31 Page ID
                                     #:36590


 1
        IJ hearing/decision” or “pending USCIS response”—does not violate the
 2
        Agreement because each of those class members received individualized parole
 3
        determinations in accordance with the Agreement and the Court’s 2017 Order.9
 4
                The third category of data identified by the Court reflects minors who “are
 5
        subject to final orders of removal [but who cannot be removed because they are]
 6
        subject to judicial and administrative stays of removal issued by various courts in
 7
        various cases, which may impact the length of stay at an FRC.” Harper Decl. ¶
 8
        11. As Ms. Harper explained, “cases involving family units with final orders of
 9
        removal at FRCs that are subject to judicial stays are individually evaluated for
10
        risk of flight to determine whether continued detention is necessary or whether
11
        release is a viable option.” Id. Notably, the Agreement provides that whether “the
12
        minor is currently under a final order of [removal]” is a factor ICE may consider
13
        “when determining whether a minor is an escape-risk or not[.]” Agreement ¶ 22.
14
        ICE’s individualized evaluation of these class members for risk of flight to
15
16
17      9
          The 2017 Order also held that, in some circumstances, it may be necessary for ICE to consider
18      releasing a child from an ICE FRC to a sponsor other than the child’s parent with whom the
        child is detained. Id. at 26. Plaintiffs cite to this portion of the Court’s Order, but do not explain
19      what they ask the Court to find with regard to this provision. See Reply, ECF No. 754 at 15-16.
        Since the 2017 Order was issued, Defendants have been enjoined in separate class action
20      litigation from separating class member parents from their children, absent a waiver of the
        parent’s right to be detained with their children at an ICE FRC. See Ms. L., et al. v. ICE, et al.,
21
        10 F. Supp. 1133, 1149 (S.D. Cal., June 26, 2018) (“Defendants, and their officers, agents,
22      servants, employees, attorneys, and all those who are in active concert or participation with
        them, are preliminarily enjoined from detaining Class Members in DHS custody without and
23      apart from their minor children, absent a determination that the parent is unfit or presents a
        danger to the child, unless the parent affirmatively, knowingly, and voluntarily declines to be
24      reunited with the child in DHS custody”). In light of this injunction, ICE generally does not
25      initiate the separation of a child from a Ms. L. class member parent and would not do so unless
        the Ms. L. class member parent affirmatively waived his or her Ms. L. rights. To the extent that
26      Plaintiffs in this case seek to require ICE to separate them from their parents, such a request
        would likely need to be pursued by their parents—class members in the Ms. L. case—and could
27      require that the parent obtain individualized relief or approval from the Ms. L. court.
28
                                                            19
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 24 of 31 Page ID
                                     #:36591


 1
        determine whether they can be released is consistent with that Order, and with
 2
        Paragraphs 14 and 22 of the Agreement. Therefore, there is good reason to
 3
        conclude that ICE’s processes in this regard likewise comply with the Agreement.
 4
        Plaintiffs also have provided no evidence demonstrating any reason to believe—
 5
        let alone to meet Plaintiffs’ burden by a preponderance of the evidence—that
 6
        ICE’s custody of these class members violates the Agreement.
 7
              Finally, to the extent the Court is seeking information regarding any impact
 8
        on ICE’s individualized consideration of class members for release “in light of
 9
        the COVID-19 pandemic[,]” Second OSC at 4, Ms. Harper explains that, “[i]n
10
        addition to the FRC intake questions designed to identify possible sponsors, and
11
        other factors that are considered in evaluating continued detention or release, the
12
        FRCs proactively screened their populations for individuals that are potentially at
13
        a higher risk for serious illness from COVID-19, including pregnant detainees and
14
        detainees over the age of 50 years, if any, to determine whether continued
15
        detention was appropriate. The FRCs will continue to implement additional
16
        COVID-19 guidance as it is received.” Harper Decl. ¶ 12. Thus, the individualized
17
        considerations the Court has found are required by the Agreement have in fact
18
        been adapted to take into consideration compliance with applicable COVID-19
19
20
        guidance, and will continue to reflect COVID-19 guidance as that guidance is

21
        received. Accordingly, the advent of the COVID-19 pandemic provides no basis

22      for the Court to conclude that ICE is not complying with the Agreement.

23              D.     ORR’s Release Practices Do Not Result in Unnecessary Delay.
24            The Court directed ORR to respond to four sets of questions. ORR’s
25
        responses to the Court’s questions are provided below.
26
27
28
                                                   20
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 25 of 31 Page ID
                                     #:36592


 1
        QUESTIONS:
 2         • Does ORR have a blanket ban on releasing children placed in states where
 3
              there are “shelter in place” or “stay at home” orders? Now that 42 states
              have these “stay at home orders” in place, has that ban been extended to
 4            states other than New York, California, and Washington? How does ORR
 5            perform an individualized assessment of each minor’s eligibility for
              release in states where “stay at home” orders are in place?
 6
 7           • Does ORR maintain a policy of postponing release of all minors in a
               facility with a confirmed case of COVID-19? Does ORR consider
 8             releasing minors to be quarantined in a sponsor’s home? If not, why not?
 9
        ORR’S RESPONSE: ORR does not have a blanket ban. Sualog Third Decl. at ¶ 3.
10
        ORR may determine that postponing release of a UAC to a sponsor who lives in
11
        a confirmed shelter in place location is in the child’s best interest, but each
12
        unification decision is made on a case-by-case basis, in compliance with the April
13
        6, 2020 Guidance. Id. at ¶ 5.
14
              The April 6 guidance explains that “ORR may postpone release of a UAC
15
        to a sponsor: (a) If an ORR care provider facility . . . experience[s] one or more
16
        confirmed cases of active COVID-19 infection in either children or staff, releases
17
        are temporarily postponed for all children at the care provider facility . . . until
18
        ORR’s Division of Health for Unaccompanied Children (DHUC) lifts the hold on
19
        releases or allows the release of specific children on a case by case basis following
20
        CDC recommendations.” Sualog Second Decl., ECF 762-1, at ¶ 7.
21
              The guidance places responsibility with the health professionals in the
22
        DHUC, and allows case-by-case releases, which permits time to discern which
23
        children were potentially exposed to COVID-19 and therefore require quarantine
24
        to prevent further spread of the virus (the primary purpose of the pause in
25
        releases), and to evaluate whether children are at higher risk of severe disease and
26
        require more intensive medical monitoring. Id. at ¶¶ 8-9.
27
28
                                                    21
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 26 of 31 Page ID
                                     #:36593


 1
              Even if there is a temporary hold on releases due to an active COVID-19
 2
        infection, DHUC can allow release of specific children on a case-by-case basis
 3
        following CDC recommendations on the public health management of persons
 4
        with potential exposure to COVID-19. Sualog Third Decl. at ¶ 5. Factors that are
 5
        taken into consideration when determining if an exposed minor can complete the
 6
        required 14 day quarantine at the sponsor’s home include: whether commercial air
 7
        travel is required to travel to the sponsor’s home, presence of health conditions
 8
        that place the child or sponsor household at higher risk, and the ability of the
 9
        sponsor to maintain the child’s quarantine and active symptom monitoring for 14
10
        days. Id.
11
              The April 6, 2020 guidance also provides: “(b) If a sponsor or a member of
12
        the sponsor’s household has an active COVID-19 infection, postpone release until
13
        a medical or public health professional determines it is safe to release the UAC to
14
        the sponsor household.” A footnote explains: “For COVID-19 patients who are
15
        not hospitalized, isolation may be discontinued if the CDC recommended isolation
16
        time has passed since symptom onset, or if 3 days have passed since
17
        recovery/resolution     of    fever    and     improvement       of    symptoms.
18
                    https://www.cdc.gov/coronavirus/2019-ncov/hcp/disposition-in-home-
19
20
        patients.html. However, if other members of the household are quarantined and

21
        then go on to develop illness, the timeframe could be longer than 14 days.” This

22      provision of the policy accords with best public health practices, places decision-

23      making authority with medical professionals, and allows consideration of whether

24      an active COVID-19 infection exists within the household, and confirming with a
25      medical or public health professional that release remains safe for the minor.
26      Sualog Second Decl. at ¶¶ 10-11.
27
28
                                                  22
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 27 of 31 Page ID
                                     #:36594


 1
              ORR’s policies continue to develop in response to the rapidly-changing
 2
        COVID-19 public health emergency. Id. at ¶ 3. All ORR guidance concerning
 3
        COVID-19 prevention and infection control measures are adapted from CDC
 4
        COVID-19 guidelines, with consideration of the congregate setting and
 5
        programmatic requirements of the unaccompanied children program. The
 6
        guidance is developed primarily by ORR’s DHUC with input from subject matter
 7
        experts at CDC. CDC also provides review and input when necessary. Id. at ¶¶ 3-
 8
        4. ORR also did not develop or issue the April 6 Guidance because of litigation
 9
        Id.
10
        QUESTIONS:
11         • In light of the unavailability of fingerprinting facilities in many areas due
12            to COVID-19, will ORR adjust its fingerprinting requirements for
              eligible vetted sponsors? For example, would ORR consider postponing
13
              or suspending its fingerprinting requirements like some state child
14            services agencies have done due to the pandemic?
15      ORR’S RESPONSE: ORR has not made a determination to eliminate
16      fingerprinting, but has adjusted procedures to account for the COVID-19
17      pandemic (for example mailing fingerprint cards, Sualog Second Decl. at ¶ 13,
18      working with potential sponsors to locate available fingerprint locations, keeping
19      the provider network frequently apprised of digital fingerprint locations, and
20      working with currently closed fingerprint locations to locate PPE so that they may
21      re-open). Sualog Third Decl. at ¶ 6. Many digital fingerprint locations remain open
22      – some with reduced hours. Those that have closed are working to re-open, with
23      nine closed at the time of Ms. Sualog’s third declaration. Id. The ORR discharge
24      rate also has remained steady, and ORR closely monitors its discharge rate to
25      identify potential inefficiencies in processes. Id. at ¶¶ 4, 6. While most
26
        parents/legal guardians or immediate relatives are not required to undergo
27
        fingerprinting, id. at ¶ 7, those that are will not be considered eligible or vetted
28
                                                   23
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 28 of 31 Page ID
                                     #:36595


 1
        until such clearance has occurred. Id. at ¶ 9. ORR also differs from state child
 2
        welfare agencies, because children are not being removed from abuse,
 3
        abandonment, or neglect in the parent or legal guardian’s home, thus state policies
 4
        – such as those for emergency placements – would not necessarily be instructive
 5
        for ORR. ORR also continues to have digital fingerprint locations with more
 6
        expected to come back online. Id. at ¶ 8. ORR has made the judgment that
 7
        suspending fingerprinting requirements at this time would jeopardize children and
 8
        undermine ORR’s ability to fulfill Congress’ directive that it protect children from
 9
        “traffickers and other persons seeking to victimize or otherwise engage such
10
        children in criminal, harmful, or exploitative activity.” Sualog Second Decl. at
11
        ¶ 15. See also id. at ¶ 18 (explaining that ORR’s policy has been developed after
12
        years of experience).
13
        QUESTION:
14
         • Why does the Migrant Protection Protocols affect a minor’s eligibility to be
15         released?
16      ORR’S RESPONSE: The Migrant Protection Protocols (“MPP”) do not affect a
17      minor’s eligibility to be released. Plaintiffs’ assertions regarding the MPP do not
18      appear to concern the program itself, but rather refer to situations where a minor
19      is in ORR custody, but has a final order of removal because he or she previously
20      was in removal proceedings with a parent under the MPP. For ORR’s purposes, if
21      a minor has an executable final order of removal, and the minor is scheduled to be
22      deported to his or her home country pursuant to that final order of removal in short
23      order, then ORR will retain the minor in custody and work with immigration
24      authorities to ensure the minor appears to be removed. If it becomes apparent,
25      however, that removal is not imminent, ORR follows ordinary release protocols.
26      Sualog Third Decl. at ¶ 10.
27
28
                                                   24
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 29 of 31 Page ID
                                     #:36596


 1
               It is also worth noting that the declaration of Jallyn Sualog responds to the
 2
        Court’s conclusion that “medical consensus is that any form of congregate care
 3
        puts a child in custody at higher risk of infection.” Second OSC at 4. Ms. Sualog
 4
        explains that, in fact, expert opinions regarding congregate care infection relative
 5
        to expedited release to unvetted sponsors does not appear to have a consensus. Id.
 6
        at ¶ 11; see Cohn Decl. in Lucas R. v. Azar, Case No. 2:18-CV-5741 DMG, ECF
 7
        230-11, ¶¶ 22-26.
 8
              IV.   CONCLUSION
 9
               Plaintiffs have not met their burden, under any standard, to show that
10
        Defendants are in violation of any provisions of the Agreement. Therefore, the
11
        Court should deny Plaintiffs’ motion, and should conclude that Defendants have
12
        shown cause why a preliminary injunction should not issue.
13
14
15
        ///
16
17
        ///
18
19
        ///
20
21
22
23
24
25
26
27
28
                                                   25
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 30 of 31 Page ID
                                     #:36597


 1      DATED: April 17, 2020            JOSEPH H. HUNT
                                         Acting Assistant Attorney General
 2
                                         Civil Division
 3
 4
                                         WILLIAM C. PEACHEY
                                         Director, District Court Section
 5                                       Office of Immigration Litigation
 6
                                         WILLIAM C. SILVIS
 7                                       Assistant Director, District Court Section
 8                                       Office of Immigration Litigation
 9                                       /s/ Sarah B. Fabian
10                                       SARAH B. FABIAN
                                         NICOLE N. MURLEY
11
                                         Senior Litigation Counsel
12                                       Office of Immigration Litigation
                                         District Court Section
13
                                         P.O. Box 868, Ben Franklin Station
14                                       Washington, D.C. 20044
                                         Tel: (202) 532-4824
15
                                         Fax: (202) 305-7000
16                                       Email: sarah.b.fabian@usdoj.gov
17
                                         Attorneys for Defendants
18
19
20
21
22
23
24
25
26
27
28
                                             26
     Case 2:85-cv-04544-DMG-AGR Document 772 Filed 04/17/20 Page 31 of 31 Page ID
                                     #:36598


 1                                  CERTIFICATE OF SERVICE
 2
              I hereby certify that on April 17, 2020, I served the foregoing pleading on
 3
 4      all counsel of record by means of the District Clerk’s CM/ECF electronic filing
 5
        system.
 6
 7
                                                       /s/ Sarah B. Fabian
 8                                                     SARAH B. FABIAN
 9                                                     U.S. Department of Justice
                                                       District Court Section
10                                                     Office of Immigration Litigation
11
                                                       Attorney for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  27
